                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THE PUBLIC INTEREST LEGAL             :       CIVIL ACTION NO. 1:18-CV-463
FOUNDATION,                           :
                                      :       (Chief Judge Conner)
                   Plaintiff          :
                                      :
             v.                       :
                                      :
KATHY BOOCKVAR, in her official       :
capacity as Acting Secretary of the   :
Commonwealth of Pennsylvania, and     :
JONATHAN M. MARKS, in his official :
Capacity as the Commissioner of the   :
Bureau of Commissions, Elections, and :
Legislation,                          :
                                      :
                   Defendants         :

                                       ORDER

      AND NOW, this 26th day of February, 2019, upon consideration of

defendants’ motion (Doc. 10) to dismiss plaintiff’s complaint, and the parties’

respective briefs in support of and opposition to said motion, and for the reasons set

forth in the accompanying memorandum, it is hereby ORDERED that:

      1.     Defendants’ motion (Doc. 10) to dismiss is GRANTED.

      2.     Plaintiff’s complaint (Doc. 1) is DISMISSED without prejudice.

      3.     The Clerk of Court is directed to CLOSE this case.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
